                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:13-cv-00386-FDW

TERRANCE L. JAMES-BEY,              )
                                    )
            Petitioner,             )
                                    )
vs.                                 )                        ORDER
                                    )
ERIK A. HOOKS,                      )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court upon Respondent’s Motion to Dismiss (Doc. No.

57) pro se Petitioner Terrance L. James-Bey’s Amended Petition for Writ of Habeas Corpus, 28

U.S.C. § 2254 (Doc. Nos. 1, 27). Also before the Court are Petitioner’s “Habeas Jury Trial

Demanded 04 CRS 051429” (Doc. No. 43), Letter Motion demanding that Docket Number 43 be

opened as a separate civil action (Doc. No. 51), Motion for Recusal (Doc. No. 54), and Motion

for Issuance of Letters Rogatory (Doc. No. 60).

I.     RELEVANT BACKGROUND

       Petitioner is a prisoner of the State of North Carolina, who, on June 30, 1999, was

convicted by a Cleveland County Superior Court jury of first-degree murder in the June 29, 1997

shooting of Steve Wood. He was sentenced to life in prison without parole. Petitioner was 17

years old on the date of the murder and 19 years old on the date of his conviction.

       In 2000, on direct appeal, Petitioner challenged his conviction, but not his sentence. On

October 17, 2000, the North Carolina Court of Appeals (“NCCOA”) filed an unpublished

opinion finding no error, and on February 1, 2001, the North Carolina Supreme Court (“NCSC”)

denied his petition for discretionary review (“PDR”). State v. James, No. COA00-224, 540
                                                  1
S.E.2d 78 (N.C. Ct. App. Oct. 17, 2000) (unpublished table decision), disc. review denied, 547

S.E.2d 31 (N.C. 2001) (Mem).

       From 2004 to 2011, Petitioner, proceeding pro se, filed various state postconviction

petitions, which were dismissed or denied. See, e.g., Nos. 536P00-2, 536P00-3, 536P00-4,

536P00-5 (N.C.); Nos. P05-987, P09-835, P11-273 (N.C. Ct. App.). See Am. § 2254 Pet. (Doc.

No. 1) at 5. In the same period, he filed applications for habeas relief under 28 U.S.C. § 2254 in

this Court, which were dismissed. See, e.g., James v. N.C. Dep’t of Corr., No. 1:04-cv-201

(W.D.N.C.) (dismissed as untimely Dec. 21, 2004); James v. N.C. Dep’t of Corr., No. 1:06-cv-

148 (W.D.N.C.) (dismissed as unauthorized, successive on May 15, 2006); James-Bey v. State of

North Carolina, et al., No. 1:11-cv-00136-RJC (W.D.N.C.) (dismissed).

       In 2012, the United States Supreme Court decided Miller v. Alabama, in which it held

that “mandatory life without parole for those under the age of 18 at the time of their crimes

violates the Eighth Amendment’s prohibition on ‘cruel and unusual punishments.’” 132 S. Ct.

2455, 2460 (2012). Seeking to take advantage of the Miller decision, Petitioner filed a motion

for authorization to file a second or successive federal habeas petition in the Fourth Circuit Court

of Appeals, see In re James, No. 12-287 (4th Cir. Aug. 16, 2013), DE 2. which was allowed on

May 10, 2013.

       On May 22, 2013, Petitioner filed a pro se Motion for Appropriate Relief (“MAR”) in the

Superior Court of Cleveland County alleging his sentence was unconstitutional pursuant to

Miller. On June 24, 2013, Petitioner, through counsel, filed a successive § 2254 habeas petition

in this Court raising an Eighth Amendment claim under Miller. (Doc. No. 1.) Simultaneously,

counsel filed a motion to stay the § 2254 petition (Doc. No. 2) so that Petitioner could exhaust

his Miller claim in the state courts, which the Court granted, see Doc. No. 5.
                                                 2
         Since then, Petitioner has filed numerous frivolous pro se motions and “amendments” to

the Petition, only one of which has been accepted by the Court, see Doc. No. 27-3.1 For the

reasons stated in various Orders, see Doc. Nos. 25, 53, the Court has permitted all of Petitioner’s

attorneys to withdraw, and Petitioner is now proceeding pro se.

         On April 3, 2019, the trial court granted Petitioner a hearing on his Eighth Amendment

claim in his MAR; it was calendared for the April 29, 2019 criminal administrative term of the

Superior Court of Cleveland County. See April 3, 2019 Order, Resp’t’s Ex. 4 (Doc. No. 58-5).

The order was subsequently modified to change the scheduled date of the hearing. See May 3,

2019 Order, Resp’t’s Ex. 5 (Doc. No. 58-6). Petitioner’s hearing was then calendared for

January 13, 2020. See Jan. 13, 2020 Cleveland Cnty. Superior Crt. Trial Calendar, Resp’t’s Ex.

6 (Doc. No. 58-7), at 5.

         Upon Petitioner’s pro se Motion (Doc. No. 41), the Court lifted the stay in this action, see

Doc. No. 53, and on November 25, 2019, ordered Respondent to file an answer, motion, or other

response to the Petition, see Doc. No. 55. Thereafter, Respondent filed an initial Response (Doc.

No. 56) and a Motion to Dismiss (Doc. No. 57), arguing that Petitioner had failed to exhaust his

Miller claim. The Court entered a Roseboro Order (Doc. No. 59), notifying Petitioner of his


1
  The Court dismissed Petitioner’s Feb. 1, 2016 Amended Petition (Doc. No. 8), June 20, 2017 Motion to Lift Stay
and Amend Action (Doc. No. 12), and June 1, 2018 Motion to Amend/Correct (Doc. No. 19) because Petitioner
filed them pro se while he was represented by counsel, see Doc. Nos. 9, 16, 20. For the reasons stated in its Order
closing one of Petitioner’s separately filed pro se § 2254 petitions, see Doc. No. 27-3, the Court allowed Petitioner
to amend the habeas Petition in this case once, even though he was still represented by counsel, see Doc. No. 27.
After that, Petitioner filed a “Declaration of Amendment” (Doc. No. 34) and a “Pro Se Amended Habeas Corpus”
(Doc. No. 36), while still represented by counsel.

Separate and apart from the fact that a court is not required to consider a represented party’s pro se filings, Federal
Rule of Civil Procedure 15(a)(1) allows a party to amend a pleading once as a matter of course, see Fed. R. Civ. P.
15(a)(1)(A), which Petitioner already has done, see Doc. Nos. 27, 27-3. Thereafter, a party may amend a pleading
only with the agreement of the other party or with leave of the court. See Fed. R. Civ. P. 15(a)(2). Petitioner has
not sought leave of this Court to further amend his habeas Petition. Accordingly, Petitioner’s “Declaration of
Amendment” (Doc. No. 34) and “Pro Se Amended Habeas Corpus” (Doc. No. 36) are not amendments to the habeas
Petition, and the Court does not consider them.
                                                          3
right to respond to the Motion to Dismiss and providing him thirty (30) days to do so.

       Petitioner’s response was due on or about February 15, 2020. As of the date of this

Order, Petitioner has not filed a response to Respondent’s Motion to Dismiss. He has, however,

filed a “Letter of Rogatory”, which has been docketed as a “Motion for Issuance of Letters

Rogatory,” purporting to appoint the Clerk of this Court as his “fiduciary trustee . . . to perform

an accounting of the total amount of the Bill of the full settlement and closure in the matter of

State . . . v. Terrance James, Case # 97 CRS 7870 and 04 CRS 51249 . . . .” (Doc. No. 60.)

II.    DISCUSSION

       A.      Miller Claim

       Under the Antiterrorism and Effective Death Penalty Act of 1996, a petitioner must

exhaust his available state remedies before he may pursue habeas relief in federal district court.

28 U.S.C. § 2254(b)(1)(A). That is, he must provide the state courts a full and fair opportunity to

resolve federal constitutional claims before those claims are presented through a habeas petition

in federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “A habeas petitioner

satisfies the exhaustion requirement by ‘fairly present[ing] his claim in each appropriate state

court . . . thereby alerting that court to the federal nature of the claim.’” Robinson v. Thomas,

855 F.3d 278, 283 (4th Cir. 2017) (quoting Baldwin v. Reese, 541 U.S. 27, 29 (2004)). “Fair

presentation” requires a petitioner to show “that ‘both the operative facts and the controlling

legal principles [were] presented to the state court.’” Jones v. Sussex I State Prison, 591 F.3d

707, 713 (4th Cir. 2010) (quoting Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000)).

Furthermore, the prisoner must present the federal claim to all appropriate state courts, including

the highest appellate court established to review such a claim. See O’Sullivan, 526 U.S. at 845

(emphasis added).
                                                  4
       In North Carolina, a petitioner may satisfy § 2254’s exhaustion requirement by directly

appealing his conviction and/or sentence to the NCCOA and then petitioning the NCSC for

discretionary review, or by filing a post-conviction MAR in the trial court and then petitioning

the NCCOA for a writ of certiorari. See N.C. Gen. Stat. § 7A–31; N.C. Gen. Stat. § 15A–1422.

Petitioner has not demonstrated that he has exhausted his Miller claim. Although he filed an

MAR in the trial court raising a Miller claim, Petitioner has not demonstrated that the trial court

has ruled on the claim or that he has petitioned the NCCOA for a writ of certiorari if the trial

court ruled against him. Because the Court granted Petitioner’s motion to lift the stay in this

action, it is no longer in abeyance, and his Miller claim must be dismissed as unexhausted. See §

2254(b)(1)(A).

       B.        Jurisdiction Claim

       In his amendment to the Petition, Petitioner claims that the State of North Carolina does

not have legal custody over him because he is a Moor. See Am. § 2254 Pet. (Doc. No. 27).

Under 28 U.S.C. § 2244(b)(4), a district court “shall dismiss any claim presented in a second or

successive application that the court of appeals has authorized to be filed unless the applicant

shows that:”

       (A) . . . the claim relies on a new rule of constitutional law, made retroactive to
       cases on collateral review by the Supreme Court, that was previously unavailable;
       or

       (B)(i) the factual predicate for the claim could not have been discovered previously
       through the exercise of due diligence; and

       (ii) the facts underlying the claim, if proven and viewed in light of the evidence as
       a whole, would be sufficient to establish by clear and convincing evidence that, but
       for constitutional error, no reasonable factfinder would have found the applicant
       guilty of the underlying offense.

28 U.S.C.A. § 2244(b)(2). As Petitioner’s claim does not rely on a new rule of constitutional
                                                 5
law, and the factual predicate for the claim was discoverable at the time of his trial, this claim

must be dismissed.

       C.      Habeas Corpus Jury Trial Demanded and Related Motion

       Petitioner’s filing titled “Habeas Corpus Jury Trial Demanded 04 CRS 051429” (Doc.

No. 43) was intended by him to be filed as a separate habeas action, see Ltr. Mot. demanding that

Doc. No. 43 be filed as a separate action (Doc. No. 51), challenging a McDowell County

conviction for an offense committed in 2004. Ordinarily, the Court would direct the Clerk of

Court to open a separate action for the 04 CRS 051429 judgment. In this case, however,

Petitioner’s Motion demanding that a new action be opened shall be denied. The filing titled

“Habeas Corpus Jury Trial Demanded 04 CRS 051429” fails to comply with Rule 8(a) of the

Federal Rules of Civil Procedure and Rule 2(c)(1)-(2) of the Rules Governing § 2254 Cases, 28

U.S.C.A. foll. § 2254. Accordingly, it shall be dismissed without prejudice to Petitioner properly

filing a petition for writ of habeas corpus challenging the judgment entered in 04 CRS 051429.

       IT IS, THEREFORE, ORDERED that:

       1. Respondent’s Motion to Dismiss (Doc. No. 57) GRANTED;

       2. The Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc.

            No. 1) is DISMISSED without prejudice;

       3. Petitioner’s “Habeas Corpus Jury Trial Demanded 04 CRS 051429” (Doc. No. 43) is

            DISMISSED without prejudice;

       4. Petitioner’s Letter Motion demanding that Docket Number 43 be opened as a separate

            civil action (Doc. No. 51) is DENIED;

       5. Petitioner’s Motion for Recusal (Doc. No. 54) is DENIED as frivolous;

       6. Petitioner’s Motion for Issuance of Letters Rogatory (Doc. No. 60) is DENIED as
                                                  6
   frivolous; and

7. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court declines

   to issue a certificate of appealability as Petitioner has not made a substantial showing

   of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537

   U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate

   that reasonable jurists would find the district court’s assessment of the constitutional

   claims debatable or wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding

   that when relief is denied on procedural grounds, a petitioner must establish both that

   the correctness of the dispositive procedural ruling is debatable, and that the petition

   states a debatably valid claim of the denial of a constitutional right).

SO ORDERED.
                                              Signed: March 9, 2020




                                          7
